                                                                                                                         1    Abran E. Vigil
                                                                                                                              Nevada Bar No. 7548
                                                                                                                         2    Justin A. Shiroff
                                                                                                                              Nevada Bar No. 12869
                                                                                                                         3    Kyle A. Ewing
                                                                                                                              Nevada Bar No. 14051
                                                                                                                         4    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         5    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         6    Facsimile: (702) 471-7070
                                                                                                                              vigila@ballardspahr.com
                                                                                                                         7    shiroffj@ballardspahr.com
                                                                                                                              ewingk@ballardspahr.com
                                                                                                                         8
                                                                                                                              Attorneys for JPMorgan Chase Bank, N.A.
                                                                                                                         9

                                                                                                                         10                               UNITED STATES DISTRICT COURT
                                                                                                                         11                                   DISTRICT OF NEVADA
                                                                                                                         12   JPMORGAN CHASE BANK, N.A.,
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                         Case No. 2:16-cv-02230-RFB-VCF
                                                                                                                         13                  Plaintiff,
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14   vs.
                                                                                                                                                                         STIPULATION AND ORDER TO
                                                                                                                         15   SFR INVESTMENTS POOL 1, LLC, a             DISMISS WITH PREJUDICE
                                                                                                                              Nevada limited liability company;          CLAIMS BETWEEN JPMORGAN
                                                                                                                         16   MONTAGNE MARRON COMMUNITY                  CHASE BANK, N.A., SFR
                                                                                                                              ASSOCIATION, a Nevada non-profit           INVESTMENTS POOL 1, LLC, AND
                                                                                                                         17   corporation; RODRIGO J. COLOMA, an         MOTAGNE MARRON COMMUNITY
                                                                                                                              individual; NICOLE E. COLOMA, an           ASSOCIATION
                                                                                                                         18   individual,
                                                                                                                         19                  Defendants.
                                                                                                                         20
                                                                                                                              SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                         21   Nevada limited liability company,
                                                                                                                         22                  Counter/Cross Claimant,
                                                                                                                         23   vs.
                                                                                                                         24   JPMORGAN CHASE BANK, N.A., a
                                                                                                                              national banking association; RODRIGO
                                                                                                                         25   J. COLOMA, an individual,
                                                                                                                         26                  Counter/Cross Defendant.
                                                                                                                         27

                                                                                                                         28


                                                                                                                              DMWEST #18317818 v1
                                                                                                                         1           Pursuant to Local Rules LR IA 6-2 and LR 7-1, Plaintiff/Counter-
                                                                                                                         2    Defendant/Cross-Defendant         JPMorgan       Chase      Bank,      N.A.     (“Chase”),
                                                                                                                         3    Defendant/Counterclaimant/Cross-Claimant SFR Investments Pool 1, LLC (“SFR”),
                                                                                                                         4    and Defendant Montagne Marron Community Association (“Montagne Marron”)
                                                                                                                         5    (collectively, the “Parties”), through their respective attorneys, stipulate as follows:
                                                                                                                         6           1.     This action concerns title to real property commonly known as 11208
                                                                                                                         7    Lavandou Drive, Las Vegas, Nevada (“Property”) following a homeowner’s association
                                                                                                                         8    foreclosure sale conducted on September 26, 2012, with respect to the Property.
                                                                                                                         9           2.     As it relates to the Parties, a dispute arose regarding that certain Deed
                                                                                                                         10   of Trust recorded against the Property in the Official Records of Clark County,
                                                                                                                         11   Nevada as Instrument Number 20050630-0004923 (“Deed of Trust”), and in
                                                                                                                         12   particular, whether the Deed of Trust continues to encumber the Property.
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13          3.     The Parties to this Stipulation have settled and agreed to release their
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14   respective claims, including the Complaint and the Counter-Claim, and further
                                                                                                                         15   agreed that the claims between them, shall be DISMISSED with prejudice.
                                                                                                                         16          4.     As neither Rodrigo J. Coloma nor Nicole E. Coloma appeared in this
                                                                                                                         17   action, Chase hereby voluntarily dismisses its claims against them pursuant to Fed.
                                                                                                                         18   R. Civ. P. 41(a)(1)(A)(i).
                                                                                                                         19          5.     This Stipulation shall have no effect on SFR’s cross-claim against
                                                                                                                         20   Rodrigo J. Coloma.
                                                                                                                         21          6.     The Parties further stipulate and agree that the Lis Pendens recorded
                                                                                                                         22   against the Property in the Official Records of Clark County, Nevada, as Instruments
                                                                                                                         23   Number 20161207-0001917 be, and the same hereby is, EXPUNGED.
                                                                                                                         24          7.     The Parties further stipulate and agree that the $500 in security costs
                                                                                                                         25   posted by Chase on November 9, 2016 pursuant to this Court’s Order [ECF No. 16]
                                                                                                                         26   shall be discharged and released to the Ballard Spahr LLP Trust Account.
                                                                                                                         27          8.     The Parties further stipulate and agree that a copy of this Stipulation
                                                                                                                         28   and Order may be recorded with the Clark County Recorder;

                                                                                                                                                                          2
                                                                                                                         1          9.     This case shall remain open until such time as SFR resolves its pending
                                                                                                                         2    cross-claim against Rodrigo J. Coloma, and
                                                                                                                         3          10.    The Stipulating Parties in this case number 2:16-cv-02230-RFB-VCF
                                                                                                                         4    shall bear its own attorneys’ fees and costs.
                                                                                                                         5          Dated: January 3, 2019
                                                                                                                         6    BALLARD SPAHR LLP                               KIM GILBERT EBRON
                                                                                                                         7
                                                                                                                              By: /s/ Justin A. Shiroff                       By: /s/ Jacqueline A. Gilbert
                                                                                                                         8       Abran E. Vigil                                  Diana S. Ebron
                                                                                                                                 Nevada Bar No. 7548                             Nevada Bar No. 10580
                                                                                                                         9       Justin A. Shiroff                               Jacqueline A. Gilbert
                                                                                                                                 Nevada Bar No. 12869                            Nevada Bar No. 10593
                                                                                                                         10      Kyle A. Ewing                                   Karen L. Hanks
                                                                                                                                 Nevada Bar No. 14051                            Nevada Bar No. 9578
                                                                                                                         11      1980 Festival Plaza Drive, Suite 900            7625 Dean Martin Dr., Suite 110
                                                                                                                                 Las Vegas, Nevada 89135                         Las Vegas, Nevada 89014
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                              Attorneys for JPMorgan Chase Bank, N.A.         Attorneys for SFR Investments Pool
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                                                                              1, LLC
BALLARD SPAHR LLP




                                                                                                                         14   THE CLARKSON LAW GROUP, P.C.
                                                                                                                         15
                                                                                                                              By: /s/ Matthew J. McAlonis
                                                                                                                         16      Matthew J. McAlonis
                                                                                                                                 Nevada Bar No. 10003
                                                                                                                         17      3230 South Buffalo Drive, Suite 108
                                                                                                                                 Las Vegas, NV 89117
                                                                                                                         18
                                                                                                                              Attorney for Montagne Marron Community
                                                                                                                         19   Association
                                                                                                                         20

                                                                                                                         21
                                                                                                                                                                        IT IS SO ORDERED:
                                                                                                                         22

                                                                                                                         23

                                                                                                                         24                                             UNITED STATES DISTRICT JUDGE
                                                                                                                         25                                             DATED:      January 4, 2019
                                                                                                                                                                                   ______________________
                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                        3
